 Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 1 of 33
                                                                 1




 1                                Q   &   A of:    PETER WELKLEY

 2           STATE OF NEW YORK

 3           DEPARTMENT OF CORRECTIONS

 4           AND COMMUNITY SUPERVISION

 5           **********************************************

 6                               In the Matter

 7                                    - of -
 8                       Case Number IAD/16/0444

 9           **********************************************

10              TRANSCRIPT OF PROCEEDINGS held in the

11           above-entitled matter on the 12th day of

12           April,    2016,   commencing at 11:15 a.m.         and

13           ending at 11:52 a.m.,          at the Electric Tower,

14           535 Washington Street,          Suite 304,     Buffalo,    New

15           York,    before LINDSAY N.         ROBEL,   a Shorthand

16           Reporter and Notary Public within and for the

17           State of New York.
18

19

20

21

22

23




     ~-~---DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _____..
        170 Franklin Street, Suite 601, Buffalo, New York         14202
                                 716-853-5544
     Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 2 of 33
                                                                     2




 1              APPEARANCES:

 2
                FOR THE INSPECTOR GENERAL'S OFFICE:
 3
                KEVIN RYAN, Assistant Deputy Chief
 4              Office of Special Investigations

 5              CHRIS TIRADO,      Investigator

 6
                FOR THE WITNESS:
 7
                ERIC SOEHNLEIN,      Lippes Mathias Wexler          &
 8              Friedman

 9              ED RICE,    Orleans Chief Sector Steward

10              JOE MIANO,     Western Region Vice President

11              KENNY GOLD,     Western Region Support Staff

12

13

14

15

16
17

18

19

20

21
22

23




     '-------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - -
          170 Franklin Street, Suite 601, Buffalo, New York              14202
                                     716-853-5544
 Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 3 of 33
                                                                  3




 1           (Exhibit 1,       e-mail March 15th,      2016;    Exhibit

 2           2,   e-mail March 15,        2016 9:49 a.m.,      were

 3           marked for identification)

 4

 5                           PETER        WELK LEY,

 6           having been first duly sworn,            was examined and

 7           testified as follows:

 8

 9                    MR.    TIRADO:   Officer Welkley,        you've

10           been called here today by the Office of

11           Special Investigations as part of an ongoing

12           investigation today.           Before we get started

13           today,    I'm going to give you a copy of
14           Directive 0102,       which outlines your rights as

15           a departmental employee.             If you can just

16           review and verbally state when you understand

17           your rights.

18                    MR.    SOEHNLEIN:    As counsel to Officer

19           Welkley,       I ' l l represent that we've reviewed
20           the sum and substance of 0102 prior to today's
21           interrogation.        The officer understands he's

22           here for a compelled interrogation and has a

23           duty to tell the truth.             We will request a




     '-------DEPAOLO-CROSBY REPORTING SERVICES, INC. - - - - - -
        170 Franklin Street, Suite 601, Buffalo, New York          14202
                                  716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 4 of 33
                                                                   4




 1             copy of the transcript once i t ' s been

 2             prepared.

 3                    Officer,    do you understand the sum and

 4             substance of 0102?

 5                      THE WITNESS:        Yes,   I do:

 6                      MR.    SOEHNLEIN:     Thank you.

 7

 8             EXAMINATION BY MR.       TIRADO:

 9        Q.   Officer Welkley,       how long have you been

10             employed by the Department of Corrections?

11        A.   My seniority date is 12/5/94.                I've been in

12             almost 21 and a half years.

13        Q.   Okay.     And in those 21 years,            what facilities

14             have you worked at?

15        A.   I worked at Sing Sing,          Bedford Hills,      Cayuga,

16             Albion,    Orleans.

17        Q.   Okay.     And how long have you been a

18             correctional officer at Orleans?

19        A.   I believe I got there in the winter of               '98.

20        Q.   Okay.     And do you have a current job bid?

21        A.   Yes,    I do.

22        Q.   Okay.     And what bid is that?

23        A.   It's called garden squad.




     '-------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - - ~
         170 Franklin Street, Suite 601, Buffalo, New York             14202
                                    716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 5 of 33
                                                                     5




 1        Q.   Okay.        Can you -- what shift is that?

 2        A.   Seven to three.

 3        Q.   Okay.        Can you explain your duties?

 4        A.   It's got different duties.                 In the summer,   my

 5             job is I       have a crew.           We have a garden there.

 6             We take care of the garden.                 We mow the lawns.

 7             In the winter,        we remove the snow from the
 8             inner facility and on the weekends and

 9             holidays we're in the visit room.

10        Q.   Okay.        And how long have you held that bid

11             for?

12        A.   About five years.

13        Q.   Ok ay.       So that's just weekends and holidays

14             you're i n the visit room?

15        A.   Yes.

16        Q.   Okay.        Do you work with any regular correction
17             officers as partners?
18        A.   Yeo,     I   do.

19        Q.   Okay.        Who 1 s that?

20        A.   The lawns and grounds crew is David Wells.
21             The garbage man is Al Tuskus and the relief
22             for the three is Cedrick Soria.
23        Q.   Okay.        Officer Soria,         so that means he's also




     '-------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ___,
        170 Franklin Street, Suite 601, Buffalo, New York            14202
                                      716 - 853 - 55 44
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 6 of 33




 1             the visit room relief also?

 2        A.   Yes.

 3        Q.   Doing one of those three jobs?

 4        A.   That's correct.

 5        Q.   Okay .    So what we're here to talk to you about

 6             today is some situations related to an inmate,

 7             George Wi shart.          Are you aware who Inmate
 8             George Wishart is?

 9        A.   Yes.

10        Q.   You are?        Okay.     How do you know him?
11        A.   I   know him from the visit room.           He used to

12             have a vis i tor come in and visit him.            That's

13             all I know about him.
14        Q.   Okay.     Have you ever worked in a dorm that

15             Inmate Wishart lived on?

16        A.   No,    I don't work dorms.

17        Q.   Okay.
18        A.   I   was     I    don't recall what dorm he was on,

19             but when the jail was locked down,            we frisked

20             different dorms.            So I believe he was on one,

21             yes.
22        Q.   Okay.     And when the         jail was locked down,    you
23             were one of the f risking officers1




     ,__-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ___..
         170 Franklin Street, Suite 601, Buffalo, New York 14202
                                       716-853-55 4 4
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 7 of 33
                                                                        7   \O   l


 1        A.   Yes.       I    frisked in several dorms,        yeah.

 2        Q.   Okay.          Did you frisk in C-2 dorm?

 3        A.   C-2 I      reported to frisk in the morning and I

 4             was there for a bit and got called off earlier

 5             in the morning to go to the store house to

 6             relieve an inmate                or an officer who was

 7             sick and going home.

 8                        MR.    RYAN:     Reference the date.

 9             BY MR.         TIRADO:

10        Q.   The date of the frisk,              which was?

11        A.   I believe that was the 16th of March.

12        Q.   Okay.          On that date,     did you have any

13             interactions with Inmate Wishart?

14        A.   No,    I   did not.

15                        MR.    TIRADO:      Okay.

16                        MR.    RICE:     The date of the frisk wasn't

17             the 16th.

18                        MR.    TIRADO:     Okay.

19                        MR.    GOLD:     It was either the 14th or the

20             15th.          The weekend was over by the 16th.

21                        MR.    TIRADO:     Oh,   okay.

22                        THE WITNESS:         I'm sorry.
23                        MR.    TIRADO:     Actually,     the frisk date




     '------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - - ~
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                         716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 8 of 33
                                                                   8




 1             would have been 14th.

 2                      MR.    RICE:     Just clarifying.

 3                      THE WITNESS:         I'm sorry.

 4                      MR.    TIRADO:      Thank you,    Sergeant Rice.

 5             BY MR.    TIRADO:

 6        Q.   And you said you had no interaction with

 7             Inmate Wishart that day?

 8        A.   No,    I didn't.

 9        Q.   Okay.     So what times have you had interactions

10             with Inmate Wishart?

11        A.   The only interaction I ever had with him was

12             in the visit room.            I   frisked him out one

13             time.     Sometimes my duties called me to help

14             frisk in the -- back in one time I              helped

15             frisk him out.

16        Q.   Okay.     Was there any personal interaction

17             between you two during that frisk?

18        A.   No,    none.

19        Q.   Okay.     As part of your duties as a visit room

20             officer,       do you walk the visit room?

21        A.   Yes,    I do.

22        Q.   Okay.     Do you interact with inmates that are

23             on visits?




     L------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - ~
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                       716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 9 of 33
                                                                       9




 1        A.   Sometimes.        My interaction with my job is to

 2             sit in the seat generally,               watch for,    you

 3             know,       any undue sexual activity or passing of

 4             contraband,       if something goes on,         yes.

 5        Q.   So on a normal weekend,               how many officers

 6             wou l d actually be working the visit room?

 7        A.   There's two at the front desk,               two in back

 8             chairs and a frisk officer.

 9        Q.   Okay.       And where would you normally be working

10             on those four jobs?

11        A.   I   am in the back.

12        Q.   At the cha i r?

13        A.   At a chair,      yes .

14        Q.   Okay.       And you said you do walk around and

15             interact with inmates?

16        A.   If -- yeah,       I mean,   you know,       I've been in the

17             jail a long time.           An inmate might say hi to

18             me.     I   may say hi to them.          Other than that,

19             if there's,      you know,     something going on,           I'll

20             have to have i nteraction with them,              but yes.
21        Q.   Okay.       Do you interact with inmates'             visitors?

22        A.   Occasionally they'll say hello,               you know,      and
23             talk to me,      yeah.




     '--------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ____.
           170 Franklin Street, Suite 601, Buffalo, New York 14202
                                    716 - 853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 10 of 33
                                                                      10




 1        Q.   Okay.     Have you ever interacted with any of

 2             Inmate Wishhart's visitors?

 3        A.   Yes.

 4        Q.   Okay.     And do you know who that is?




               - --
 5        A.   I   know what her name is now.         I    believe i t ' s

 6

 7        Q.   Okay.     And who is she to Inmate Wishart?

 8        A.   As far as I    knew,    he was a friend from high

 9             school that she knew from high school and she

10             was visiting as a friend.

11        Q.   Okay.     And how often would she visit?

12        A.   As far as I    recollect,    she was fairly steady,

13             but she would miss some weeks,             but fairly

14             steady,    I believe.
15        Q.   Okay.     And I mean,    how often would you

16             interact with her?

17        A.   Well,   it depends on,     you know,       generally where

18             they are seated in the visit room,               if    someone

19             is seated next to my chair,         because the tables

20             are fairly close to my chair.              If   they're

21             waiting for their visitor,         you know,          they

22             might say hello.        They might,    you know,         strike

23             up a little conversation.          But other than




     ~----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ____.
         170 Franklin Street, Suite 601, Buffalo, New York 14202
                                  716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 11 of 33
                                                                         11




 1             that,     really nothing.

 2        Q.   Would you say you would go out of your way to

 3             speak to -       -         than any other inmate

 4             visitor?

 5        A.   No.

 6        Q.   No?

 7        A.   No.

 8        Q.   Okay.      And when you did interact with Ms.

 9             Foley,     what was the exchanges?

10        A.   Just,     you know,    friendly conversation.

11             Basically she would tell me,                  you know,    what

12             her situation was at home.                You know,       they

13             strike up conversation.                You know,    and while
14             I'm looking,     she might be sitting there,                   you

15             know,     while I'm doing the visit room.

16                   They might say,        oh,      geez,    i t was such a

17             long ride.      And,     you know,       if they take a long

18             time to get down there,               she'd be saying oh,

19             what am I     doing,     you know,       the guy is taking

20             forever to get down here.                Just,    you know,

21             general things.

22        Q.   Okay.      Did the conversations between you and

23             -     -       ever turn personal?




     -------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - ~
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716-853-5544
 Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 12 of 33
                                                                       12




 1         A.   Personal as far as?
 2         Q.   Either you or -           -           divulging personal
 3              information to each other.
 4         A.   She would divulge information as far as she
 5              had a couple of kids and she had gotten
 6              divorced a couple years ago and her mom
 7              watched the kids while she was here,                  you know,
 8              just general things.            I     never really,    no.
 9                       MR.   RYAN:     Now,   you referenced that you
10              now know her name as -                     What did you
11              reference her as before?                When did you learn
12              that her name was -                   that you said now?
13                       THE   WITNESS:       Well,     I knew her first

14              name from being in there because she

15              introduced herself, my name is -                         And I
16              didn't know her name until later obviously in
17              an e-mail.
18              BY MR.    TIRADO:

19         Q.   Now,   you brought up e-mail.              Exactly how would
20              an e-mail exchange have started between you
21              two?
22         A.   Like I    said,   there was friendly conversation
23              that she would tell me,               you know,   because it




     ,...__ _ _ _ _ _ EP AOLO•CROSBY REPORTING SERVICES, INC. _ _ _ _ ___,
         170 Franklin Street, Suite 601, Buffalo, New York              14202
                                       716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 13 of 33




 1             just so happened the way the visit room

 2             visitors were lined up,                 I was in my chair,    she

 3             was in a table near my ~hair,                 right near my

 4             chair.      So while she was waiting for her

 s             visit,     she would tell me.             And one day she

 6             said that she didn't think she was going to

 7             visit him anymore because he was mean to her

 8             and he took forever to come out.

 9                   And she asked me if I               had an e-mail

10             address.        I   said yes.      And she        there was --

11             she got up.         There was a piece of paper on a

12             shelf near my chair and wrote her e-mail

13             address down.

14        Q.   Okay.      What did you do with that information?

15        A.   I   kept the e-mail address that she gave me.                   I

16             knew it was wrong.            I   know it was wrong,        but I

17             kept the e-mail address.
18        Q.   Okay.      Did you notify a             supervisor or the

19             watch commander that a visitor had given you a

20             personal e-mail address?

21        A.   No,   I   did not.

22                       MR.   TIRADO:     Okay.

23




     ....._-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ ___,
           170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716 - 853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 14 of 33
                                                                        14     lee

 1             BY MR.      RYAN:

 2        Q.   Just to be unclear,          unprompted she gave you

 3             her e-mail dress?
 4        A.   Yes.       I mean,   there was -- like I         said,    the

 5             kind of conversation I          said she would tell me

 6             her kids,       whatever.    And she said basically

 7             oh,    you know,     I don't know if I'm visiting

 8             this guy.        You know,    geez,      you're nice and

 9             wrote her e-mail down.               And she asked me if I

10             had an e-mail address.               I   said yes,   and she

11             wrote her e-mail address down.

12        Q.   So you exchanged e-mail addresses?

13        A.   No.        I never gave her mine.           She gave her --

14             or she gave me hers.
15        Q.   Phone numbers?

16        A.   No.

17        Q.   Home addresses?
18        A.   No.

19        Q.   Names?

20        A.   No,    I   didn't find out her last name until it

21             was on an e-mail.

22        Q.   Thank you.
23        A.   You're welcome.




     '-------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ ____.
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                     716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 15 of 33
                                                                     15            \o(l


 1        Q.   I mean,      were you surprised that this

 2             interaction between you two was taking such a

 3             personal turn?

 4        A.   Yeah.       I mean,   it was friendly.        You know,       was

 5             I   surprised she came up and gave an e-mail,

 6             yes,    I was.

 7        Q.   Okay.       So the only communication you guys have

 8             had outside of speaking in the visit room was

 9             through e-mail?
10        A.   Yes.

11        Q.   Okay.       Who initiated that -- those

12             conversations?

13        A.   I   did.

14        Q.   Okay.       But if she gave you her e-mail,            how are

15             you initiating the conversation without having

16             her e-mail?         Oh,    you initiated.     Oh,    I'm

17             sorry.       I   reversed that.

18        A.   Yeah,      I e-mailed her.

19        Q.   You e-mailed her first?
20        A.   Yes,    I did.

21        Q.   And what did those e-mails consist of?

22        A.   The first e-mail I           e-mailed,   I believe
23                        MR.   TIRADO:     You know what,    I    already




     '-------DEPAOLO-CROSBY REPORTING SERVICES, INC. - - - - - ~
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                     716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 16 of 33

                                                                  16         \   \.G>


 1            had these entered as 1 and 2.

 2                   MR.   SOEHNLEIN:       Yeah,    why don't we let

 3            him see them.
 4                   MR.   TIRADO:      1 and 2,     there's two pages.

 5            Take a minute and review it.

 6                   MR.   SOEHNLEIN:       Yeah,    review every word.

 7                   MR.   GOLD:     What do you have them entered

 8            into the record as?

 9                   MR.   SOEHNLEIN:       1 and 2.

10                   MR.   TIRADO:      Just 1 and 2.

11                   MR.   SOEHNLEIN:       All right.        You got it?

12                   THE WITNESS:        Yeah.      But i t ' s -- they're

13            not correct.

14                   MR.   SOEHNLEIN:       Well,    what's not correct

15            about this?

16                   THE WITNESS:        I don't -- first of all,

17            the -- I'm not sure about the dates.                I don't

18            think the dates are correct.

19                   MR.   SOEHNLEIN:       Okay.     Can I    just have a

20            second?

21

22                         (A short recess was taken)

23




     '-------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - ~
         170 Franklin Street, Suite 601, Buffalo, New York         14202
                                   716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 17 of 33
                                                                    17           \\



   1                    MR.   SOEHNLEIN:     I want to thank the

   2            investigators for giving us a brief recess off

   3            the record.      In speaking with Exhibits 1 and 2

   4            with Officer Welkley,        he acknowledges that

   5            they're an accurate reflection of his e-mail

   6            address and the e-mail address that he sent

   7            communications to.         And generally speaking,

   8            i t ' s an accurate and true snapshot of the

   9            communications.

  10                 However,    in reviewing Exhibit 1 in

  11            particular,     he doesn't believe that the dates

  12            are accurate and there's also an e-mail that

  13            is midway down the page,           that's quote,        "Where

  14            you been girl???",       that he does not believe he

  15            sent.    Obviously,     we understand that your

  16            office has a subpoena out to Google and you

  17            know obviously we're not opposing that

  18            subpoena.      We'll do everything that we can to

  19            assist in cooperating getting a fulsome and
  20            accurate reflection of the e-mails.
  21                 But we just wanted to note at this time

  22            that we don't believe that those are accurate
  23            with respect to these documents,            but he does




       .___-----DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - - ~
           170 Franklin Street, Suite 601, Buffalo, New York            14202
                                    716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 18 of 33
                                                                    18        \ \ ),-




   1           acknowledge that e-mail communication existed,

   2           and so he's prepared to answer questions with

   3           respect to these,         but just understanding those

   4           reservations.

   5                   MR.    RYAN:     Given that he's -- has a

   6           different recollection of these questions or

   7           the representations on these e-mails,               would

   8           you consent to a search of your home computer?

   9                   MR.    BOEHNLEIN:       Let's just talk.

  10                   MR.    MIANO:     Talk for a second.

  11

  12                     (A short recess was taken)

  13

  14                   MR.    SOEHNLEIN:       We can go back on.        On

  15           behalf of Officer Welkley,            the investigators

  16           and I have engaged in conversation off the
  17           record.       We acknowledge that there is

  18           presently a subpoena out to Google for the

  19           officer's -- a complete copy of the officer's

  20           e-mail.       We acknowledge that whatever that

  21           production is from Google will be a fair and
  22           accurate reflection of the e-mails and
  23           particularly the e-mails at issue in this




       ~-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ____.
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 19 of 33
                                                                         19




  1             case.         We are not opposing that subpoena.

  2                    And so in l ight of that,           I    think we've

  3             agreed that a search of the officer's personal

  4             computer is not likely to yield any additional

  5             relevant evidence at this time,                  and so it 1 s

  6             unnecessary.

  7

  8             BY MR.        TIRADO:

  9        Q.   So,    Officer Welkley,            you've acknowledged that

 10             these e-mails exchanges are accurate minus the

 11             February 26th "where you been g i rl 11             ?

 12        A.   To the best of my knowledge,               yes.

 13                          MR.   T I RADO:     Okay.

 14                          MR.   GOLD:       And the dates.

 15                          THE   WITNESS:       Yeah.

 16             BY MR.        TIRADO:

 17        Q.   And the dates?
 18        A.   Correct.

 19        Q.   Okay .        So you stated earlier that after being

 20             given the e-mail address by Ms. -                        you
 21             initiated the conversation?

 22        A.   Yes,     I    did.

 23        Q.   Okay.         What was the purpose of initiating that




      "-------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ___,
           170 Franklin Street, Suite 601, Buffalo, New York 14202
                                           716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 20 of 33




                 (
  1                  conversation?

   2        A.       I   mean,    I was wrong,       i t was bad,        judgment at

   3                 the spot,       just being friendly,              just -- I   don't

  4                  know .      She -- you know,           she seemed down in the

   5                 dumps.       Just trying to make her feel better

   6                 about herself,          I   guess.

   7        Q.       Okay.       And you felt those things after sending

   8                 the initial e-mail,            that it was wrong?

   9        A.       Well,    after the last e-mail,               I   felt it was

 10                  wrong.       That's why I       didn't e-mail anymore.

 11                           MR.    TIRADO:       Okay.      I   don't know if you

 12                  want me to put this in or not,                    but this is

 13                  inmate --

 14                           MR.    RYAN:       Let me just --

 15                  BY MR. RYAN:
 16         Q.       How many times did you e-mail?

 17         A.       To the best of my knowledge,                  I   e-mailed twice

 18                  on one day and once on another day.

 19         Q.       Three times total?

 20         A.       Correct.

 21         Q.       And this is the only visitor that you've ever

 22                  exchanged e-mail with?

 23         A.       Yes .    It's    the only one and never again.




       ....__-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ___,
             170 Franklin Street, Suite 601, Buffalo, New York 14202
                                             716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 21 of 33
                                                                       21




   1                   MR.    RYAN:     Okay.

   2                   MR.    TIRADO:      I was going to ask him some

   3            questions regarding Inmate Wishhart•s

   4            grievance complaint related to this.                  Do you

   5            want me to enter this or can I              ask him the

   6            questions off the grievance?

   7                    MR.   SOEHNLEIN:         Well,   so if you want to

   8            ask him if he's aware of it,              if he's seen it,

   9            things like that,        that's fine.        If you're

  10            going to ask him,        you know,       specifics about

  11            the grievance --

  12                  Let me ask you this:             Are you aware of

  13            this grievance?         Wishart.

  14                    THE WITNESS:        I    am aware now,      yes.

  15                    MR.   SOEHNLEIN:         Okay.    You weren't aware

  16            at the time it was made?

  17                    THE WITNESS:        No.

  18                   MR.    SOEHNLEIN:         Have you ever reviewed

  19            it?

  20                    THE WITNESS:        No,      I haven't.

  21                   MR.    SOEHNLEIN:        All right.        So why don't

  22            we try it this way:             Why don't you ask him

  23            what you want to,        and then in the event that




       '-------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ _......
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 22 of 33
                                                                           22




 1             we need to enter it,             yo~ know,       we will.        But
 2             obviously he doesn't have personal knowledge

 3             of the grievance or the content of it.

 4

 s             BY MR.     TIRADO:

 6        Q.   Did you ever submit a response to the

 7             grievance?

 8        A.   No,   I   didn't know it existed,               no.   Until

 9             after,    no,    I had no idea.

10        Q.   How did you find out the grievance existed?

11        A.   Talking to -- you know,                   after I was on

12             administrative leave,              out,     you know,    officers
13             are calling me,         you know,           to be friendly

14             saying good luck and that and I did find out

15             in the process of that that,                   you know,    he had

16             filed or was going to file a grievance,
17             something like that.
18        Q.   Okay.      I   mean,   basically these are going to be

19             yes or no answers.

20        A.   Okay.

21        Q.   Through correspondence with -                           Inmate
22             Wishart compiled this grievance of things that
23             she said transpired between the two of you in




     ~-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ ___,
         170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716 - 853 - 5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 23 of 33
                                                                        23        \ \   '1



   1             the visit room at Orleans Correctional

   2             Facility.
   3                   Have you ever told Ms. -                  that she
   4             looked sexy in the visit room?

   5        A.   No.

   6        Q.   Okay.     Have you ever asked to take her to

   7             lunch?
   8        A.   No.

   9        Q.   Have you ever questioned her for visiting an
 10              inmate?

 11         A.   No.     She would state that,             you know,   she
 12              didn't know what she was doing,                she didn't
 13              know if she was going to visit him.                   It was

 14              just a friend from high school.                 I   said you

 15              have to -- you know,             you've got a kid,      you've

 16              got a    job,    you've got to decide whether this
 17              is right for you or not.
 18                       MR.    TIRADO:      Okay.

 19                       MR.    RYAN:     In reference to what;         that
 20              she shouldn't visit an inmate?

 21                       THE WITNESS:          Well,     the fact that she

 22              informed me that her 70-year-old mother had to
 23              watch kids and she had to drive three hours to




       ..__-----DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - ~
           170 Franklin Street, Suite 601, Buffalo, New York             14202
                                         716-853 - 5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 24 of 33
                                                                        24        ~\   t


  1             visit a guy from high school,                 and that was

  2             about it.

  3                      MR.   RYAN:     Okay.        Thanks.

  4

  5             BY MR.    TIRADO:

  6        Q.   Did you ever imply to her you thought she was

  7             too good to be visiting inmates?

  8        A.   Not to my recollection,               no.
  9        Q.   Okay.     Have you ever noticed Ms. -                    not in
 10             the visit room and approached another vis i tor

 11             to ask if she was coming that day?

 12        A.   No.

 13        Q.   Or where she was?
 14        A.   No.

 15        Q.   Okay.     I'd like to go back to the 14th, which

 16             was the day the facility was shut down and the

 17             dorms were frisked.            You said you did frisk

 18             some dorms but had no contact with Inmate

 19             Wishart?

 20        A.   Correct.

 21        Q.   Okay.     Were you aware that Inmate Wishart was

 22             taken to the SHU that day?

 23        A.   After the fact I         was aware,         after I   got off




      ~-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ __,
          170 Franklin Street, Suite 601, Buffalo, New York 14202
                                       716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 25 of 33
                                                                                 25




   1             because I         wasn't in the area,              I    wasn't around.

   2        Q.   Okay.       Were you aware that a response was

   3             called to C2 dorm?

   4        A.   Yes.

   5        Q.   Okay.       And you did not respond to that?

   6        A.   No,    I   didn't.

   7        Q.   Okay.       Are you aware if Officer Soria
   8             responded to that dorm?

   9        A.   I   didn • t     --    I   assume he responded.               He was at

  10             the frisk area when I                left,       so ...

  11        Q.   Okay.       Is Officer Soria aware of the

  12             situation,            the e-mail exchanges between

  13             yourself and Ms. -
  14                        MR.    SOEHNLEIN:         At what point in time?

  15             BY MR.      TIRADO:

  16        Q.   At any time.

  17        A.   We have spoken afterwards and,                         you know,     in
  18             the conversation after I                   was    locked out or --

  19             well,      on administrative leave,                    yes,   because he

  20             inquired and I              told him.

  21        Q.   Okay.       So the date of I nmate Wishart's SHU

  22             admission,            which was March 14th,               on that day

  23             was Officer Soria aware of the personal




       ~-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _.......__.
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                             716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 26 of 33
                                                                    26




   1             exchange between you and Ms.           Foley?

   2        A.   No,   he was not.

   3        Q.   Okay.      Are you aware that Officer Soria was

   4             personally involved in the incident with

   5             Inmate Wishart and co-signed his misbehavior

   6             report?

   7        A.   I   -- after speaking to him after I was out,                 he
   8             said that,       yes,   he was involved with a removal

   9             of this     inmate.

 10         Q.   And is that at that time you informed him of

  11             the situation with Ms. -
  12        A.   No,   I   believe it was before that,       because he

  13             -- you know,        they asked me what was going on

 14              and I     said I e-mailed this visitor and that

 15              was it.
 16                        MR.   TIRADO:      Okay.

 17

 18              BY MR.     RYAN:

 19         Q.   The inmate,        Wishart,    had gone through informal

 20              channels to try to resolve this prior to

 21              filing a grievance or contemplating the

 22              grievance or his later assault on 3/14 .                The

 23              last e-mail - and I           know the dates are in




       ,...__-----DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - -
             170 Franklin Street, Suite 601, Buffalo, New York 14202
                                         716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 27 of 33
                                                                   27




  1             question - were the end of February and then

  2             we have about a three-week period where the

  3             frisk occurs.

  4                   The inmate indicated to us that he had

  5             gone to other corrections officers and tried

  6             to informally resolve this issue with you.

  7             Your testimony now is you were not aware of

  8             that?

  9        A.   No,   I   was not aware of.

 10        Q.   Okay.      Thank you.    Would any other officers

 11             know of your interaction with the inmate's

 12             visitor?

 13        A.   No.

 14        Q.   Did you share that information?

 15        A.   No,   with no one.

 16        Q.   So on 3/14,     when the facility is under a
 17             frisk,     there's a two-man fight in the dorm
 18             that Inmate Wishart is in.          Did you respond to

 19             that two-man fight?
 20        A.   No,   I   didn't.

 21        Q.   Twenty officers responded.          You were not one

 22             of them?
 23        A.   No,   I   was not in that area.




      '-------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - -
          170 Franklin Street, Suite 601, Buffalo, New York         14202
                                    716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 28 of 33
                                                                     28




  1        Q.   Okay.           Where were you?

  2        A.   I was in the storehouse.

  3        Q.   Okay.
  4                            MR. GOLD:     He talked about that earlier.

  5             He said where he was.

  6                            MR. RYAN:     Thank you.

  7             BY MR.          RYAN:
  8        Q.   What time -- are you aware of what time the

  9             fight occurred?

 10        A.   No,    I'm not aware.

 11        Q.   Okay.           The f i ght occurred approximately 10:30

 12             to    11       a.m.

 13        A.   Okay.

 14        Q.   And your testimony is you were in the

 15             storehouse at that time?
 16        A.   Yes,       I    was.

 17        Q.   What were you do i ng?

 18        A.   An officer had gotten sick earlier that was

 19             watching the storehouse because we had - -
 20             you've got inmates working in the storehouse
 21             with the          storehouse civilians and she went

 22             home sick.              I relieved her and watched the

 23             inmates and,            you know,    security over there.




      ,..___-----DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ ___,
          170 Franklin Street, Suite 601, Buffalo, New York          14202
                                           716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 29 of 33




  1                         MR.   RYAN:     Okay.

  2

  3             BY MR . TIRADO:
  4        Q.   Were you aware at any point if Ms. -
  5             informed Inmate Wishart that there was an

  6             exchange between you two through e-mail?

  7        A.   No.

  8        Q.   You're not sure?

  9        A.   No,    I had no idea that he had any knowledge of

 10             it.

 11        Q.   Okay,       okay.    You do understand that t hat

 12             brings a high level of a secur i t y risk to the

 13             facility particu l arly for yourself,           if that --

 14             if an inmate obtains that knowledge and what

 15             his reaction might be is very unpredictable;

 16             do you understand what I' m trying to say to
 17             you?
 18        A.   Yes,    I    understand.

 19        Q.   You put yourself in a very dangerous position
 20             is what I'm saying.              Humans in general can be
 21             very unpredictable.              So what Inmate Wishart
 22             could have or may have done in a reaction to
 23             finding out that there was a personal exchange




      L--------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ __ __,
         170 Franklin Street, Suite 601, Buffalo, New York 14202
                                          716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 30 of 33
                                                                      30




  1              between you and whatever they were as far as

  2              title,    it could have been a very dangerous

  3              spot for yourself or maybe other officers.

  4         A.   What I    did was wrong.        E-mailing this woman

  5              was wrong.        I agree with that.

  6         Q.   So,    I mean,    looking back now,       would you have
  7              done anything different?

  8         A.   Of course.        I would have never taken her
  9              e-mail address.        I would have never e-mailed
 10              her,    of course.

 11

 12              BY MR.    RYAN:

 13         Q.   The question that remains outstanding - and I
 14              appreciate your candor and your error in
 15              judgment and,      you know,        it's unfortunate,     but
 16              it is what it is - but the question that still
 17              remains outstanding is:             Soon after the
 18              incident in the C-2 dorm,            Inmate Wishart was
 19              interviewed by Investigator Tirado.              And one
 20              of his initial statements to Investigator
 21              Tirado was that this assault occurred because
 22              of your conduct with his visitor.
 23                     He was assaulted in his view by other




      '------DEPAOLO-CROSBY REPORTING SERVICES, INC. - - - - - - - - '
           170 Franklin Street, Suite 601, Buffalo, New York 14202
                                      716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 31 of 33
                                                                        31




  1              correction officers; meaning,               that he was
   2             aware and made that concern to other

   3             corrections officers and that you were aware

  4              of the fact that this had occurred; meaning,

   5             other correction officers knew of your

   6             interaction with his visitor.

   7        A.   Well

   8                      MR.   SOEHNLEIN:        There's not a question.

   9             Wait for a question.

 10         Q.   Again,    Officer -- Inmate Wishart contends that

 11              he was assaulted because of this interaction.

 12                       MR.   GOLD:     Allegedly.

 13         Q.   Did you share that information with any other

 14              correction officers?

 15         A.   No,    I didn't.

 16                       MR.   RYAN:     Okay.        Thank you.

 17                       THE WITNESS:        You're welcome.
 18                       MR.   TIRADO:      All right.       Can we take one
 19              second?

 20                       MR.   SOEHNLEIN:        Yeah,    of course.
 21

 22                             (A short recess was taken)
 23




       ---------DEPAOLO-CROSBY REPORTING SERVICES, I N C . - - - - ~
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                        716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 32 of 33
                                                                    32




  1                    MR.   TIRADO:     Back on.       At this time,    we

  2             would like to conclude.            We don't have any

  3             further questions.

  4                 Officer Welkley,        is there anything you

  5             would like to add before we conclude here?

  6                    THE WITNESS:       No,      just that I   was wrong

   7            in the e-mails and that's it.

   8                   MR.   TIRADO:     Okay.      Thank you.

   9                   THE WITNESS:       Thank you.

 10

 11                          (Concluded at 11:52 a.m.)

 12                                * * * * * *
 13

 14
 15

 16

 17
 18

 19

 20

 21

 22

 23




       <---------DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ _ ____,
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                    716-853-5544
Case 6:19-cv-06189-MAT-MJP Document 17-9 Filed 11/18/19 Page 33 of 33
                                                                    33




   1            STATE OF NEW YORK)

   2                                ss.

   3            COUNTY OF ERIE
   4
                 I, Lindsay Nicole Robel, Notary Public, in
   5            and for the County of Erie, State of New York,
                do hereby certify:
   6
                 That the witness whose testimony appears
   7            hereinbefore was, before the commencement of
                their testimony, duly sworn to testify the
   8            truth, the whole truth and nothing but the
                truth; that said testimony was taken pursuant
   9            to notice at the time and place as herein set
                forth; that said testimony was taken down by
 10             me and thereafter transcribed into
                typewriting, and I hereby certify the
  11            foregoing testimony i s a full, true and
                correct transcription of my shorthand notes so
  12            taken.

  13             I further cert i fy that I am neither counsel
                for nor related to any party to said action,
  14            nor in any way interested in the outcome
                thereof.
 15
                 IN WITNESS WHEREOF, I have hereunto
 16             subscribed my name        ~fd
                                           affixed my seal this
                __aJp_~ay o f - - ~ ~ - - -- --' 2016.
 17

 18                            -~ff~-&~
                               Lindsay Ni__dole Robel
 19                            Notary Public
                               No. 01TR6249119
 20                            State of New York, County of Erie
                               My Commission Expires 10/03/2020
 21

 22

 23




       . _ _ - - -- -DEPAOLO-CROSBY REPORTING SERVICES, INC. _ _ _ ____.
            170 Franklin Street, Suite 601, Buffalo, New York 14202
                                    716-853 - 5544
